UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-6194 The Chaconia Income & Growth Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP 777 E. Wisconsin Ave., Milwaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. CHACONIA INCOME & GROWTH FUND, INC. Letter to Shareholders Dear Shareholders: The Chaconia Income and Growth Fund posted a net gain 3.5% in the first half of 2007 and returned 12.6% over the past twelve months for the period ending June 30, 2007. The gross returns of the blended S&P 500 Index and Lehman Government Credit Bond Index (70% weighted by the S&P 500 return and 30% weighted by the Lehman Bond Index return) for the same periods were 5.2% and 16.2%, respectively. Despite the increased market volatility in the first half of the year, both the equity and fixed income market returns produced solid returns. Investors have wavered back and forth between enthusiasm for a stronger-than-expected economic outlook and concern over inflation, sub-prime mortgages and the direction of interest rates. However, these concerns continued to be overshadowed by solid earnings growth, healthy consumer spending and robust mergers and acquisitions activity. Market Review First Half of 2007 After a tepid start to the year, in which GDP slowed to a 0.7% rate in the first quarter, the U.S. economy picked up in the second quarter. Much of the first quarter slowdown was a result of businesses working off excess inventories. With inventories reduced, businesses spending increased in the second quarter of 2007 while consumer spending never really wavered. Unemployment remained relatively low at 4.5%, and wage growth continued outpacing core inflation. The result was a confident U.S. consumer. According to the University of Michigan consumer sentiment survey, sentiment in the second quarter improved despite a weak housing market, higher gasoline prices and higher interest rates. Increased business and personal spending translated into continued strong corporate earnings, albeit corporate earnings growth has slowed from its double digit pace of the last four years. As a result of these positive trends, the general expectation is that GDP will grow at a healthy 2%-3% rate over the balance of the year. However, the improved economic outlook has brought renewed concern over inflation. Recent signs suggest that core inflation is moderating and falls within the Federal Reserve's comfort level. The Chaconia Income and Growth Fund's recent gains from the equity holdings have been driven by stock selection with the Information Technology, Industrials and Financials sectors leading the way. Avaya, a provider of communications infrastructure and internet telephony applications, rose 42% after it agreed to be acquired by a private equity consortium led by Silver Lake and TPG. Express Scripts, a pharmacy benefit manager providing prescription processing and mail-order services to insurers and self-insured employers, rose 24% as earnings expectations continue to increase on rising demand and expansion of the higher-margin generic drug and specialty pharmacy businesses. Union Pacific, a railroad company, rose 14% in the quarter. Union Pacific is benefiting from a strong economy and increased market share resulting in part due to its greater fuel efficiency when compared to other alternatives like trucking. Core fixed income holdings in high quality, U.S Agency and Asset Backed bonds continued to also provide support for the portfolio. Despite longer-term interest rates being driven higher on stronger economic news both domestically and overseas, the fixed income holdings also yielded positive returns for the past six months and were up almost 6% for the past year. The benchmark 10-year Treasury yield rose to over 5% for the first time since July 2006, resulting in higher borrowing costs for both consumers and businesses. Higher interest rates, along with recent turmoil in the sub-prime credit market, pose an additional risk to the debt markets. In the wake of increasing defaults by sub-prime borrowers and the resulting collapse of several hedge funds involved in the sector, lenders are scrutinizing borrowers more closely. However, more credit-worthy borrowers continue to enjoy relatively easy access to capital and therefore mergers and acquisitions activity is unlikely to disappear any time soon. The Chaconia Fund's fixed income holdings are focused on AAA rated bonds and absent sub-prime mortgage asset backed securities (ABS) or collateralized debt obligations (CDOs) that have grabbed the headlines. 1 CHACONIA INCOME & GROWTH FUND, INC. Letter to Shareholders (continued) Market Outlook The recent increase in market volatility serves as an excellent reminder of the importance of constructing high quality portfolios and properly assessing risk. The Chaconia Fund's equity holdings consists of companies that, on average, trade at a discount to the broad market, enjoy higher expected earnings growth, are more profitable as measured by return on equity, and have taken on less debt. On the fixed income side, despite a zero-weighting of U.S. Treasuries bonds, the bond portion of the Chaconia Fund continues to preserve shareholders' capital while delivering consistent, coupon driven cash flows. Our emphasis on identifying high quality, attractively priced securities will continue to benefit Chaconia Fund shareholders. Sincerely, Gayle Daniel-Worrell President June 30, 2007 The performance data included above represents past performance and is no guarantee of future results. The investment return and principal value of your investment in the Chaconia Income & Growth Fund will fluctuate so that your shares, when redeemed, may be worth more or less that their original cost. 2 CHACONIA INCOME & GROWTH FUND, INC. Additional Information on Fund Expenses For the Six Months Ended June 30, 2007 (Unaudited) As a shareholder of the fund, you incur two types of costs: (1) transaction costs; including redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (01/01/07 -06/30/07). Actual Expenses The first line of the table below provides information about account values based on actual returns and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund's transfer agent. If you request that a redemption be made by wire transfer, currently the Fund's transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2.00% of the value of shares redeemed if you redeem your shares in the Fund 30 days after the date of purchase. To the extent the Fund invests in shares of other investment companies as a part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying fund in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled ""Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical return and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as, redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 CHACONIA INCOME & GROWTH FUND, INC. Additional Information on Fund Expenses (continued) For the Six Months Ended June 30, 2007 (Unaudited) Beginning Value Ending Value Expenses Paid During the Period 01/1/07 06/30/07 01/1/07 - 06/30/07* Actual $ 1,000.00 $1035.30 $ 17.06 Hypothetical (5% annual return before expenses) $ 1,000.00 $1,008.03 $ 16.83 * Expenses are equal to the Fund’s annualized expense ratio of 3.38% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 4 CHACONIA INCOME & GROWTH FUND, INC. Schedule of Investments June 30, 2007 (Unaudited) Number of Market Shares Value COMMON STOCKS - 73.1% Aerospace & Defense - 4.8% 4,000 The Boeing Company $ 384,640 5,900 General Dynamics Corporation 461,498 846,138 Capital Goods - 2.7% 12,400 General Electric Company 474,672 Consumer Discretionary - 7.8% 8,300 Darden Restaurants, Inc. 365,117 3,500 Target Corporation 222,600 6,900 The TJX Companies, Inc. 189,750 8,100 The Walt Disney Company 276,534 9,800 Yum! Brands, Inc. 320,656 1,374,657 Data Processing - 1.4% 4,900 Automatic Data Processing, Inc. 237,503 Financial Services - 18.6% 4,600 Bank of America Corporation 224,894 6,900 Citigroup, Inc. 353,901 6,898 Countrywide Financial Corporation 250,742 4,700 Fannie Mae 307,051 3,000 Freddie Mac 182,100 2,600 The Goldman Sachs Group, Inc. 563,550 7,700 JPMorgan Chase & Co. 373,065 3,800 Lehman Brothers Holdings, Inc. 283,176 5,500 Merrill Lynch & Co., Inc. 459,690 3,208 Morgan Stanley 269,087 3,267,256 Health Care - 9.9% 5,000 Beckman Coulter, Inc. 323,400 17,100 Boston Scientific Corp.* 262,314 8,400 Express Scripts, Inc. * 420,084 6,100 Pfizer Inc. 155,977 6,100 United Health Group, Incorporated 311,954 3,400 Wellpoint Inc. * 271,422 1,745,151 Insurance - 5.6% 5,000 AFLAC Incorporated 257,000 3,600 American International Group, Inc. 252,108 4,700 Loews Corporation 239,606 9,800 The Progressive Corporation 234,514 983,228 Number of Market Shares Value Integrated Oil & Gas - 7.3% 4,800 Apache Corporation $ 391,632 6,600 Devon Energy Corporation 516,714 5,200 Occidental Petroleum Corporation 300,976 2,900 Spectra Energy Corporation 75,284 1,284,606 Media - 0.0% 622 Citadel Broadcasting Corporation 4,012 Multi-Utilities - 2.4% 10,300 Duke Energy Corporation 188,490 7,000 Southern Company 240,030 428,520 Semiconductors - 3.0% 18,500 Intel Corporation 439,560 2,500 International Rectifier Corporation * 93,150 532,710 Software - 1.3% 4,900 Autodesk, Inc.* 230,692 Technology - 4.8% 16,800 Corning Incorporated * 429,240 7,800 Flextronics International Ltd.* (f) 84,240 3,200 International Business Machines Corporation (IBM) 336,800 850,280 Telecommunication Services - 2.0% 8,200 American Tower Corporation - Class A* 344,400 Transportation - 1.5% 2,300 Union Pacific Corporation 264,845 TOTAL COMMON STOCKS (Cost $9,157,613) $ 12,868,670 MUTUAL FUNDS - 3.4% 237,123 Trinidad & Tobago Unit Trust Corporation First Unit Scheme (f) * (a) 599,495 TOTAL MUTUAL FUNDS (Cost $429,530) $ 599,495 The accompanying notes are an integral part of these financial statements. 5 CHACONIA INCOME & GROWTH FUND, INC. Schedule of Investments (continued) June 30, 2007 (Unaudited) Principal Market Amount Value ASSET BACKED SECURITIES - 1.4% 90,000 Connecticut RRB Special Purpose Trust CL&P Series 2001-1, Class A5, $ 91,811 6.21%, 12/30/2011 100,000 CPL Transition Funding LLC Series 2002-1, Class A5, 103,900 6.25%, 01/15/2017 53,325 West Pennsylvania Funding Series 1999-A, 6.98%, 12/25/2008 53,871 TOTAL ASSET BACKED SECURITIES (Cost $265,220) $ 249,582 CORPORATE BONDS - 3.2% Financial Services - 0.6% 100,000 Residential Capital Corp., 6.375%, 06/30/2010 98,775 Transportation - 2.6% 107,139 The Burlington Northern and Santa Fe Railway Company, 5.943%, 01/15/2022 108,127 72,889 Continental Airlines Inc. Pass Thru Certificates Series 2000-2,7.707%, 04/02/2021 77,855 90,000 FedEx Corporation, 1993-A, 8.76%, 05/22/2015 98,681 100,000 Norfolk Southern Corp., 5.257%, 09/17/2014 95,654 97,012 Union Pacific Corporation 2003-1, 4.698%, 01/02/2024 89,146 TOTAL CORPORATE BONDS 469,463 (Cost $582,758) $ 568,238 Principal Market Amount Value MORTGAGE BACKED SECURITIES - 5.6% Federal National Mortgage Association (FNMA) $ 88,324 5.50%, 04/01/2036 $ 85,417 93,222 6.00%, 05/01/2036 92,291 177,708 Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates: 85,181 5.50%, 01/20/2035 82,659 89,791 5.00%, 11/20/2035 84,667 124,948 Series 2002-83, Class A, 3.313%, 04/16/2017 123,261 99,634 Series 2004-78, Class A, 3.59%, 11/16/2017 97,339 72,467 Series 2005-2 Class B, 4.116%, 03/16/2019 71,070 105,791 Series 2003-48, Class AB, 2.866%, 02/16/2020 103,270 16,413 Series 2001-12, Class B, 6.23%, 06/16/2021 16,522 29,264 Series 2003-43, Class A, 2.709%, 07/16/2021 28,769 75,530 Series 2004-25, Class AC, 3.377%, 01/16/2023 73,159 64,881 Series 2005-14, Class A, 4.13%, 02/16/2027 63,693 74,566 Series 2003-72, Class B, 4.356%, 02/16/2030 72,450 TOTAL MORTGAGE BACKED 816,859 SECURITIES (Cost $1,004,646) $ 994,567 The accompanying notes are an integral part of these financial statements. 6 CHACONIA INCOME & GROWTH FUND, INC. Schedule of Investments (continued) June 30, 2007 (Unaudited) Principal Market Amount Value U.S. GOVERNMENT AGENCY ISSUES - 11.9% AID-ISRAEL: 200,000 5.50%, 09/18/2023 $ 198,922 200,000 5.50%, 12/04/2023 198,921 397,843 150,011 Amethyst, 4.62%, 04/15/2016 145,731 Federal National Mortgage Association (FNMA): 200,000 3.375%, 12/15/2008 194,958 200,000 4.625% 10/15/2013 192,424 387,382 200,000 Federal Home Loan Mortgage Corporation (FHLMC): 3.625%, 09/15/2008 196,253 126,000 Rowan Companies, 5.88%, 03/15/2012 127,406 Small Business Administration (SBA) Participation Certificates: 100,151 Series 2004-10C, Class 1, 4.23%, 05/01/2014 96,867 201,448 Series 2002-20H, Class 1, 5.31%, 08/01/2022 199,558 76,530 Series 2003-20J, Class 1, 4.92%, 10/01/2023 73,874 313,207 Series 2004-20E, Class 1, 5.18%, 05/01/2024 306,216 159,550 Series 2004-20F, Class 1, 5.52%, 06/01/2024 159,083 835,598 Total U.S. Government Agency Issues $ 2,090,213 (Cost $2,140,916) Principal Market Amount Value SHORT TERM INVESTMENTS - 2.7% Money Market Fund - 2.7% 463,947 First American Treasury Obligations Fund - Class Y $ 463,947 TOTAL SHORT TERM INVESTMENTS (Cost $463,947) 463,947 TOTAL INVESTMENTS (Cost $14,044,630) - 101.3% $ 17,834,712 LIABILITIES IN EXCESS OF OTHER ASSETS - (1.3)% (222,594 ) TOTAL NET ASSETS - 100.00% $ 17,612,118 * Non-income producing. (a) Affiliated issuer. (f) Foreign security. The accompanying notes are an integral part of these financial statements. 7 CHACONIA INCOME & GROWTH FUND, INC. Statement of Assets and Liabilities June 30, 2007 (Unaudited) ASSETS: Investments, at value Non-affiliates (cost $13,615,100) $ 17,235,217 Affiliates (cost $429,530) 599,495 Interest receivable 43,295 Dividends receivable 6,548 Receivable from Fund shares sold 396 Other assets 21,948 Total assets $ 17,906,899 LIABILITIES: Accrued distribution fees 26,483 Accrued service fees 43,415 Payable for investments purchased 81,057 Payable to Transfer Agent 22,074 Payable to Adviser 26,943 Payable for Fund shares redeemed 15,913 Other accrued expenses 78,896 Total liabilities 294,781 NET ASSETS $ 17,612,118 NET ASSETS CONSIST OF: Capital stock ($0.01 par value) and paid in capital $ 20,141,990 Accumulated net realized loss on investments (6,319,954 ) Net unrealized appreciation on investments 3,790,082 Total net assets $ 17,612,118 Shares outstanding (8,000,000 shares authorized) 1,430,641 Net asset value, redemption price and offering price per share $ 12.31 CHACONIA INCOME & GROWTH FUND, INC. Statement of Operations For the Six Months Ended June 30, 2007 (Unaudited) INVESTMENT INCOME: Interest income $ 109,809 Dividend income Non-affiliates 92,475 Affiliates 13,473 Total investment income 215,757 EXPENSES: Advisory fees 56,806 Distribution fees 44,409 Service fees 22,204 Shareholder servicing and accounting costs 55,799 Professional fees 61,248 Directors fees and expenses 17,178 Administration fees 22,463 Custody fees 4,777 Federal and state registration fees 2,708 Other 12,889 Total expenses 300,481 NET INVESTMENT LOSS (84,724 ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments 380,262 Net change in unrealized appreciation/ depreciation on investments 332,146 Net realized and unrealized gain on investments 712,408 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 627,684 The accompanying notes are an integral part of these financial statements. 8 CHACONIA INCOME & GROWTH FUND, INC. Statements of Changes in Net Assets Six Months Ended Year Ended June 30, 2007 December 31, 2006 (Unaudited) OPERATIONS: Net investment loss $ (84,724 ) $ (181,781 ) Net realized gain on investments 380,262 2,127,890 Net change in unrealized appreciation /depreciation on investments 332,146 (527,575 ) Net increase in net assets from operations 627,684 1,418,534 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 133,651 840,626 Payment for shares redeemed (1,604,102 ) (3,220,495 ) Redemption fees 9 186 Net decrease in net assets from capital share transactions (1,470,442 ) (2,379,683 ) TOTAL DECREASE IN NET ASSETS (842,758 ) (961,149 ) NET ASSETS: Beginning of period 18,454,876 19,416,025 End of period $ 17,612,118 $ 18,454,876 CHANGES IN SHARES OUTSTANDING: Shares sold 11,148 76,215 Shares redeemed (133,125 ) (287,406 ) Net decrease (121,977 ) (211,191 ) Beginning Shares 1,552,618 1,763,809 Ending Shares 1,430,641 1,552,618 The accompanying notes are an integral part of these financial statements. 9 CHACONIA INCOME & GROWTH FUND, INC. Financial Highlights For the Six Months Ended Year Ended December 31, June 30, 2007 2006 2005 2004 2003 2002 (Unaudited) Per Share Data (for a share outstanding throughout the period): Net asset value, beginning of period $ 11.89 $ 11.01 $ 10.47 $ 9.80 $ 8.02 $ 9.75 Income from investment operations: Net investment income (loss) (0.06 )(2) (0.04 )(1) (0.12 )(1) (0.06 )(1) (0.10 )(1) 0.03 (1) Net realized and unrealized gain (loss) on investments 0.48 0.92 0.72 0.73 1.92 (1.70 ) Total from investment operations 0.42 0.88 0.60 0.67 1.82 (1.67 ) Less distributions from net investment income - - (0.06 ) (0.00 )(3) (0.04 ) (0.06 ) Net asset value, end of period $ 12.31 $ 11.89 $ 11.01 $ 10.47 $ 9.80 $ 8.02 Total return 3.53 %(4) 7.99 % 5.69 % 6.88 % 22.71 % (17.15 )% Supplemental data and ratios: Net assets, end of period (in thousands) $ 17,612 $ 18,455 $ 19,416 $ 22,215 $ 22,799 $ 20,637 Ratio of expenses to average net assets 3.38 %(5) 3.50 % 3.10 % 3.16 % 3.93 % 3.40 % Ratio of net investment income (loss) to average net assets (0.95 )%(5) (0.97 )% (0.69 )% (0.44 )% (0.98 )% 0.36 % Portfolio turnover rate 1.01 %(4) 26.09 % 26.43 % 21.25 % 13.70 % 16.36 % (1) Net investment income (loss) per share is calculated using the ending balance of undistributed net investment income (loss) prior to consideration of adjustments for permanent book to tax differences. (2) Calculated using average shares outstanding during the period. (3) Amount is less than $0.01. (4) Not annualized. (5) Annualized. The accompanying notes are an integral part of these financial statements. 10 CHACONIA INCOME & GROWTH FUND, INC. Notes to the Financial Statements June 30, 2007 (Unaudited) 1. ORGANIZATIONAND SIGNIFICANT ACCOUNTING POLICIES Chaconia Income & Growth Fund, Inc. (the “Fund”) is organized as a Maryland Corporation, incorporated on October 24, 1990, and registered as an open-end, diversified, management investment company under the Investment Company Act of 1940, as amended. The Fund is subject to expenses pursuant to service and distribution plans described in Note 4. The Fund charges a 2% redemption fee for redemption of Fund shares held for less than 30 days. The Fund's investment objective is high current income and capital appreciation. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. a) Investment Valuation - Securities listed on the NASDAQ National Market are valued at the NASDAQ Official Closing Price (“NOCP”). Other securities traded on a national securities exchange (including options on indices so traded) are valued at the last sales price on the exchange where primarily traded. Exchange-traded securities for which there is no NOCP are valued at the mean of the bid and ask prices. Securities for which market quotations are not readily available are valued at fair market value as determined in good faith under procedures established by the Board of Directors. Debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value. Debt securities having maturities over 60 days or for which amortized cost is not deemed to reflect fair value may be priced by independent pricing services that use prices provided by market makers or estimates of market values obtained from yield data relating to instruments or securities with similar characteristics. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standard No. 157, “Fair Value Measurement”. SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. Management is currently evaluating the impact of adoption of SFAS No. 157 on its financial statements. b) Federal Income Taxes - Provision for federal income taxes or excise taxes has not been made since the Fund has elected to be taxed as a “regulated investment company” and intends to distribute substantially all taxable income to its shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies. c) Distributions to Shareholders - Dividends from net investment income and distributions of net realized gains, if any, will be declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain items for financial statement purposes. Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. d) Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts in the financial statements. Actual results could differ from those estimates. e) Foreign Securities - Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government. These risks include revaluation of currencies and future adverse political and economic developments. Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government. f) Foreign Currency Translations - The books and records of the Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, assets and liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. For financial reporting 11 CHACONIA INCOME & GROWTH FUND, INC. Notes to Financial Statements (continued) June 30, 2007 (Unaudited) purposes, the Fund does not isolate changes in the exchange rate of investment securities from the fluctuations arising from changes in the market prices of securities. However, for federal income tax purposes the Fund does isolate and treat as ordinary income the effect of changes in foreign exchange rates on realized gain or loss from the sale of investment securities and payables and receivables arising from trade date and settlement date differences. g) Other - Investment and shareholder transactions are recorded on the trade date. The Fund determines the gain or loss realized from the sale of investment securities by comparing the original cost of the security lot sold with the net sales proceeds. Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis. Bond premiums and discounts are amortized using the effective interest method. 2. INVESTMENT TRANSACTIONS AND TAX INFORMATION The aggregate purchases and sales of securities, excluding short-term investments, by the Fund for the six months ended June 30, 2007 were as follows: Purchases Sales U.S. Government $ - $ 194,908 Other 179,735 1,773,174 As of December 31, 2006, the components of accumulated earnings on a tax basis were as follows: Cost of investments $ 15,431,303 Gross unrealized appreciation 3,708,947 Gross unrealized depreciation (454,331) Net unrealized appreciation $ 3,254,616 Undistributed ordinary income Undistributed long-term capital gain - Total distributable earnings - Other accumulated losses (6,675,544) Total accumulated losses $ (3,420,928) At December 31, 2006, the Fund had accumulated capital loss carryforwards of $4,905,340 expiring in 2009, $413,844 expiring in 2010, $244,113 expiring in 2011 and $1,112,247 expiring in 2012. To the extent that the Fund realizes future net capital gains, those gains will be offset by any unused capital loss carryforwards. For the year ended December 31, 2006, capital loss carryforwards of $1,929,531 were utilized by the Fund. There were no distributions made by the Fund during the year ended December 31, 2006 and the six months ended June 30, 2007. Effective June 29, 2007, the Fund adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48),”Accounting for Uncertainty in Income Taxes”, a clarification of FASB Statement No. 109, “Accounting for Income Taxes”. FIN 48 establishes financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return. The adoption of FIN 48 had no impact on the Fund’s net assets or results of operations. 3. INVESTMENT MANAGEMENT FEE AND OTHER AGREEMENTS The Fund has an investment advisory and management agreement with Earnest Partners, LLC (the “Adviser”). Under the agreement, the Adviser provides the Fund with investment advisory and management services for which the Fund pays a fee at an annual rate of the greater of $50,000 or 0.75% of the portion of the daily net assets not exceeding $10 million; 0.50% of the portion of the daily net assets exceeding $10 million but not exceeding $20 million; and 0.25% of the portion of the daily net assets exceeding $20 million. U.S. Bancorp Fund Services, LLC serves as Transfer Agent, Administrator and Accounting Services Agent for the Fund. U.S. Bank, N.A. serves as Custodian for the Fund. 12 CHACONIA INCOME & GROWTH FUND, INC. Notes to Financial Statements (continued) June 30, 2007 (Unaudited) 4. SERVICE AND DISTRIBUTION PLANS The Fund pays service fees to certain entities for personal service and/or maintenance of shareholder accounts. Service fees are calculated up to 0.25% of each shareholder account opened with the Fund as a result of a sale made by the particular entity of the Fund's shares. The Fund incurred service fees of $22,204 under this agreement during the six months ended June 30, 2007. The Board of Directors has adopted a Distribution Plan (the “Plan”) applicable to the Fund under Rule 12b-1 of the Investment Company Act of 1940, as amended. Pursuant to the Plan, registered brokers and dealers and qualified recipients are reimbursed by the Fund for services provided and expenses incurred in connection with the sale of the Fund's shares of up to 0.50% of the average daily net assets of the Fund. In November 2002, the Fund entered into a distribution agreement with Chaconia Financial Services, Inc. (“CFS”), a registered broker-dealer and subsidiary of the Trinidad & Tobago Unit Trust Corporation (“UTC”), the Fund's sponsor, for distribution of Fund shares in the United States of America. For the six months ended June 30, 2007, CFS and UTC earned $44,409. 5. TRANSACTIONS WITH AFFILIATES The following company is affiliated, as defined in Section (2)(a)(3) of the Investment Company Act of 1940, with the Chaconia Income & Growth Fund. Share Balance at Share Balance at Name of Issuer January 1, 2007 Purchases Sales June 30, 2007 Trinidad & Tobago Unit Trust Corporation -First Unit Scheme* 237,123 - - 237,123 Cost $ 429,530 - - $ 429,530 * Dividends paid to the Fund during the period were $13,473. 6. GUARANTEESAND INDEMNIFICATIONS In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund's maximum exposure under these arrangements is unknown as this would involve future claims against the Fund that have not yet occurred. Based on experience, the Fund expects the risk of loss to be remote. 13 CHACONIA INCOME & GROWTH FUND, INC. DISCLOSURE REGARDING THE BOARD OF DIRECTORS APPROVAL OF THE INVESTMENT ADVISORY CONTRACT FOR THE CHACONIA INCOME AND GROWTH FUND Members of the board of directors of the Chaconia Income & Growth Fund (the “Board”), including a majority of whom are not affiliated with the Fund's adviser (“Independent Directors”), met on February 16, 2007 to consider the renewal of the Fund's investment advisory contract. Although the Independent Directors met specifically on that date to consider the renewal of the investment advisory contract, the Independent Directors received information periodically throughout the year that they considered in the investment advisory contract renewal process. Based on its evaluation of information provided by the Adviser, in conjunction with the Fund's other service providers, the Board, including a majority of the Independent Directors, approved the continuation of the investment management agreement for the Fund for an additional one-year period. In considering the contract and reaching its conclusions, the Board reviewed and analyzed various factors that it determined were relevant, including the factors below. 1. Nature, Extent and Quality of Services Provided to the Fund -The Board's analysis of the nature, extent and quality of the Adviser's services to the Fund took into account knowledge gained from the Board's regular quarterly meetings with the Adviser throughout the year. In addition, the Board reviewed and considered the Adviser's resources and key personnel involved in providing investment management services to the Fund and the Adviser's management history. The Board also considered other services that the Adviser provided for the Fund, such as the selection of broker-dealers for execution of portfolio transactions, monitoring adherence to the Fund's investment restrictions, providing support services to the Board and the Audit Committee of the Board, oversight of the Fund's other service providers, and monitoring compliance with other applicable securities laws and regulations. The Board concluded that the nature, extent and quality of the services provided by the Adviser to the Fund was appropriate and that the Fund was likely to continue to benefit from services provided under its contract with the Adviser. 2. Investment Performance of the Adviser and the Fund - In considering the investment performance of the Fund, the Board reviewed information regarding the Fund's performance in comparison to various stock market indices and also peer funds. With respect to the Fund's performance relative to stock market indices, the Board noted the Fund's performance relative to its benchmarks for the 12 months ended December 31, 2006. The Board also considered the Adviser's quarterly portfolio commentary and review of the Fund's performance, including discussions of the reasons for the Fund's underperformance during certain periods. The Board also reviewed and compared the Fund's performance relative to other peer funds. After considering all of the information, the Board concluded that, although past performance is not a guarantee of future results, the Fund and its shareholders was likely to benefit from the Adviser's management of the Fund. 3. Costs of Services Provided and Profits Realized by the Adviser - The Board examined the fee and expense information for the Fund relative to other funds of comparable size, character and investment objective. The Board noted the Fund's investment management fee and total expense ratio relative to peer funds. The Board also reviewed and considered management fees charged by the Adviser to other investment advisory clients. In light of all of the information that the Board received and considered, it concluded that the management fee and total expenses of the Fund were reasonable with respect to the services provided and the performance of the Fund. 4. Economies of Scale and Fee Levels Reflecting Those Economies - The Board considered the extent to which economies of scale would be realized as the Fund grows, including a consideration of breakpoints in the investment management agreement fee schedule. The Board noted that the investment management fees were adjusted if economies of scale were realized as the Fund grew. 5. Benefits Derived from the Relationship with the Fund - The Board noted that the Adviser received minimal ancillary benefits from its association with the Fund in the form of soft-dollar research and the development of managed account relationships. After consideration of the above factors as well as other factors, the Board, including a majority of the Independent Directors, concluded that the approval of the renewal of the Fund's advisory agreement was in the best interest of the Fund and its shareholders. 14 CHACONIA INCOME & GROWTH FUND, INC. PROXY VOTING A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling 1-800-368-3322 or on the SEC website at www.sec.gov. The actual voting recorded relating to portfolio securities during the twelve month period ended June 30 (as filed with the SEC on Form N-PX) are available without charge by calling 1-800-368-3322 or by accessing the SEC’s website at www.sec.gov. PORTFOLIO HOLDINGS DISCLOSURE The Fund files a complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q are available on the SEC website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-732-0330. 15 CHACONIA INCOME & GROWTH FUND, INC. DIRECTORS AND PRINCIPAL OFFICERS Dr. Roosevelt J. Williams, Chairman Dr. Anthony T. Bryan, Director Dr. John A. Cole, Director Nigel Scott, Director Marlon Holder, Director Eutrice Carrington, Vice President and Treasurer Gayle Daniel-Worrell, Director, President and Secretary Gale Grant, Chief Compliance Officer INVESTMENT ADVISER Earnest Partners, LLC 1180 Peachtree Street, NE, Suite 2300 Atlanta, Georgia, 30309 DISTRIBUTOR Chaconia Financial Services, Inc. c/o Trinidad & Tobago Unit Trust Corporation UTC Financial Center 82 Independence Square Port of Spain, Trinidad INDEPENDENT ACCOUNTANTS PricewaterhouseCoopers LLP 100 East Wisconsin Avenue, Suite 1500 Milwaukee, Wisconsin53202 LEGAL COUNSEL Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 CUSTODIAN U.S. Bank, N.A. 1555 N River Center Drive, Suite 302 Milwaukee, WI 53212 ADMINISTRATOR, TRANSFER AGENT AND FUND ACCOUNTANT U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. None. Item 11. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto.Not applicable. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Chaconia Income & Growth Fund, Inc By /s/ Gayle Daniel-Worrell Gayle Daniel-Worrell, President Date 09/05/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eutrice Carrington Eutrice Carrington, Treasurer Date09/05/07
